El Juez PREsidente Señor del Tobo,
emitió la opinión del tribunal.
La única cuestión a resolver en este caso es la de si la corte sentenciadora abusó o no de su discreción al dejar de condenar en costas al demandado.
La demanda se interpuso el 6 de abril de 1922. Alegóse en ella que la demandante arrendó al demandado cierta finca mediante el pago de un canon anual de $500, y que el de-mandado dejó de pagar dicho canon vencido el 1 de julio de 1921, a pesar de haber sido requerido para ello.
Emplazada la parte demandada adujo la excepción pre-via de falta de jurisdicción. Declarada la excepción sin lu-gar, contestó negando “que el demandado no haya pagado a la demandante los $500, importe del canon de arrenda-miento objeto del litigio,” y alegando como materia nueva, que la esposa del demandado había sido incluida indebida-mente como parte en el pleito y que “el demandado Arturo Aponte ha pagado a la demandante el importe reclamado *91de- $500, habiendo sido resuelto el hecho del pago de esta deuda entre las mismas partes en la Corte Municipal de Humacao y luego en apelación ante esta misma corte por sentencia dictada entre las mismas partes-y por el mismo contrato de arrendamiento, en sentencia que es firme y eje-cutoria dictada en 31 de agosto de 1922.”
El 14 de marzo de 1924 se celebró la vista. Declaró el demandado, introducido como testig’os por la demandante, que el recibo que se le mostraba se lo llevó un empleado de la demandante y él contestó con una carta. El recibo es el de los alquileres vencidos el 30 de junio de 1921. La carta, en lo pertinente, dice:
“Su empleado .... me entrega .... un recibo.Rué-goles se' sirvan aplicar al pago de esta suma igual cantidad del producido de mis azúcares de la actual zafra, el cual se baila en poder de Uds.” La carta tiene fecba noviembre 5, 1921.
Reconoció el testigo que tenía una cuenta de refacción con la demandante con motivo de la cual se tramitó y resolvió en la corte de distrito el pleito No. 7868 y admitió que en julio de 1921 le fue rendido un estado de su dicha cuenta en el cual se le abonó la suma de $3,206.89 como producto de sus azúcares y donde no se cargaron los quinientos dó-lares origen de este pleito.
La declaración del demandado termina así:
“En mi carta me refería yo a los azucares de la zafra de 1921. No sé si fueron o no embarcados, me refiero a mis azúcares existentes en Central Pasto Viejo en 1921. Los azúcares que yo tenía pen-dientes eran unos 325 sacos de esa zafra. Entonces fué que biee esa carta en que les pedí que se aplicara al pago de los quinientos dollars igual cantidad del producto de los azúcares que yo tenía. Si se hu-biera becbo la aplicación que yo digo, entonces el abono en mi otra cuenta objeto- de la demanda 7868 hubiera sido quinientos dollars menos. Con excepción de esta carta de 5 de noviembre, yo no hice pago de esos quinientos dollars. Los quinientos dollars de la carta de 5 de noviembre se refieren al mismo arrendamiento o canon a que se refiere esta demanda.
*92í£Es cierto que esta corte dictó sentencia en aqnel caso No. 7868, en 2 de diciembre de 1922, y se concedió a la parte demandante, en cnanto a aquella cuenta a que nos liemos referido abora en mi decla-ración, la suma de 'seis mil novecientos cincuenta y seis dollars veinte y seis centavos. Creo que la corte, al conceder a la demandante estos seis mil novecientos cincuenta y seis dollars veinte y seis centavos como saldo de esa cuenta, no abonó los quinientos dollars de arrendamiento. Quiere decir, que esta sentencia en aquel pleito, en esa cuenta, como be diebo, "presentada con la demanda en septiembre 20 de 1921, nunca se entendió en el sentido de descontar los qui-nientos dollars del producto de los azúcares de acuerdo con mi soli-citud en la carta de noviembre 5,- y creo que puedo aceptar eso como un hecho.”
La demandante reconoció haber recibido la carta del de-mandado y haberle dejado de contestar por consejo de un abogado.
Y la corte sentenciadora en su opinión, en parte, se ex-presó así:
“En 7 de septiembre de 1921, la demandante remitió al deman-dado el estado de su cuenta sobre abono de los $3,149.17 del pro-ducido total de sus azúcares, y no. contestó entonces que debía apli-carse la parte correspondiente al pago de los $500 importe del canon de arrendamiento vencido desde el 1 de julio de 1921, en que nació su obligación, y si bien cuando se le requirió de pagó, o sea en 5 de noviembre de 1921, escribió la carta en que rogaba se hiciera la aplicación, ella no tiene efecto en contra de la reclamación, porque en esa fecha ya el producido de los azúcares había sido abonado a la cuenta de refacción sobre lo cual tenía conocimiento el deman-dado y estaba ya presentada la acción en cobro del saldo de la cuenta corriente en que aparecía dicho abono.”
Expuestos los anteriores hechos, se concluye inevitablemente que el demandado, quizá por el encono existente con motivo del otro pleito, conscientemente se negó a pagar el arrendamiento que debía y se defendió en el pleito temerariamente a sabiendas de que no le asistía la razón, circunstancia por la cual debió condenársele al pago de las costas, habiendo abusado de su discreción al no hacerlo así la corte sentenciadora.

*93
Debe revocarse la sentencia apelada en el pronuncia-miento que ha sido objeto de la apelación y condenarse al demandado al pago de las costas.